     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LAVAL JONES,                                  Case No. 1:19-cv-01068-EPG (PC)

12                       Plaintiff,                 FINDINGS AND RECOMMENDATIONS,
                                                    RECOMMENDING THAT THIS ACTION
13           v.                                     PROCEED ON PLAINTIFF’S CLAIM FOR
14                                                  EXCESSIVE FORCE IN VIOLATION OF THE
      SHELTON, et al.,
                                                    EIGHTH AMENDMENT AGAINST
15                       Defendants.                DEFENDANT WEBBER, AND THAT ALL
                                                    OTHER CLAIMS AND DEFENDANTS BE
16                                                  DISMISSED
17                                                  (ECF NO. 1)
18
                                                    OBJECTIONS, IF ANY, DUE WITHIN
19                                                  TWENTY-ONE (21) DAYS

20                                                  ORDER DIRECTING CLERK TO ASSIGN
                                                    DISTRICT JUDGE
21

22           Laval Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this
23    civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing
24    this action on August 5, 2019. (ECF No. 1).
25           The Court screened Plaintiff’s complaint and found that Plaintiff stated a cognizable claim
26    for excessive force in violation of the Eighth Amendment against Defendant Webber. (ECF No.
27    11). The Court also found that Plaintiff failed to state any other cognizable claims. (Id.). The
28    Court gave Plaintiff options as to how to move forward. (Id. at 11). On May 4, 2020, Plaintiff
                                                       1
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 2 of 10

 1    filed his response to the Court’s screening order, stating that he wants to stand on his complaint.

 2    (ECF No. 12).

 3            Accordingly, the Court issues these findings and recommendations to the district judge

 4    consistent with the screening order. Plaintiff has twenty-one days from the date of service of

 5    these findings and recommendations to file his objections.

 6    I.      SCREENING REQUIRMENT

 7            The Court is required to screen complaints brought by prisoners seeking relief against a

 8    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 9    Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

10    “frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seek

11    monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b)(1),

12    (2). As Plaintiff is proceeding in forma pauperis (ECF No. 10), the Court may also screen the

13    complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

14    may have been paid, the court shall dismiss the case at any time if the court determines that the

15    action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

16    1915(e)(2)(B)(ii).

17            A complaint is required to contain “a short and plain statement of the claim showing that

18    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

19    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

20    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

21    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

22    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

23    Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

24    plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

25    required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

26    (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

27    conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

28            Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
                                                         2
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 3 of 10

 1    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding

 2    that pro se complaints should continue to be liberally construed after Iqbal).

 3    II.      SUMMARY OF PLAINTIFF’S COMPLAINT

 4             Plaintiff alleges the following in his complaint:

 5             Plaintiff is an inmate at Corcoran State Prison. Plaintiff alleges that Defendant

 6    Correctional Officer Shelton has been telling people at the prison that Plaintiff is cutting in the

 7    canteen line and having the inmate population “jump” him. On October 10, 2018, Plaintiff

 8    sustained a black eye, a swollen jaw, a busted lip, and a scratch on the right side of his nose.

 9             The correctional staff stood by and did nothing.

10             Correctional staff refused to call medical staff and would not allow Plaintiff to seek

11    medical help (correctional staff turned him away from the clinic).

12             Plaintiff also filed a harassment grievance claiming that he had been harassed on a daily

13    basis.

14             Plaintiff states that he is seriously alarmed, annoyed, and terrorized in state custody.

15             “Corrupted cops” stop Plaintiff illegally to search him without finding anything. “He”

16    spits in Plaintiff’s direction, stands in Plaintiff’s way to prevent him from walking past or makes

17    Plaintiff walk the long way around, and yells out “Fuct [sic] you” when Plaintiff walks past.

18             Plaintiff is having emotional and mental difficulty coping with incarceration in state

19    custody. He is mentally distressed and in a great depression.

20             Plaintiff was punched by Defendant Correctional Officer Webber in front of the CCMS

21    clinic for no reason after Plaintiff visited his mental health team. Defendant Webber punched

22    Plaintiff in the chest as he was walking out the door. Plaintiff felt internal pain for weeks.

23             On September 12, 2018, Defendant Webber refused to let Plaintiff get medical care.

24    When Plaintiff went to go seek medical help, Defendant Webber told Plaintiff to take it back to

25    the building.

26             Defendant Webber violated Plaintiff’s free speech by telling him to “shut up,” and that he

27    does not want to hear what Plaintiff has to say.

28             Plaintiff is harassed on a daily basis.
                                                         3
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 4 of 10

 1    III.   ANALYSIS OF PLAINTIFF’S CLAIMS

 2           A.      Section 1983

 3           The Civil Rights Act under which this action was filed provides:
                  Every person who, under color of any statute, ordinance, regulation, custom, or
 4                usage, of any State or Territory or the District of Columbia, subjects, or causes
 5                to be subjected, any citizen of the United States or other person within the
                  jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 6                secured by the Constitution and laws, shall be liable to the party injured in an
                  action at law, suit in equity, or other proper proceeding for redress....
 7
      42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
 8
      provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
 9
      U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
10
      Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
11
      697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
12
      Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
13
             To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
14
      under color of state law, and (2) the defendant deprived him of rights secured by the Constitution
15
      or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
16
      Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
17
      state law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if
18
      he does an affirmative act, participates in another's affirmative act, or omits to perform an act
19
      which he is legally required to do that causes the deprivation of which complaint is made.’”
20
      Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
21
      Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
22
      established when an official sets in motion a ‘series of acts by others which the actor knows or
23
      reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
24
      F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
25
      the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp.,
26
      637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026
27
      (9th Cir. 2008).
28
                                                        4
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 5 of 10

 1            A plaintiff must demonstrate that each named defendant personally participated in the

 2    deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual

 3    connection or link between the actions of the defendants and the deprivation alleged to have been

 4    suffered by the plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 691,

 5    695 (1978).

 6            B. Failure to Identify Specific Defendants and Acts

 7            As an initial matter, Plaintiff generally fails to state clearly what each defendant did to

 8    him that deprived him of his constitutional rights. Plaintiff makes allegations about “correctional

 9    staff” generally, without specifying who did what. The Court will address the allegations against

10    specifically named defendants below. As to all other defendants, the Court will recommend that

11    they be dismissed because Plaintiff failed to allege what they did or did not do that violated his

12    constitutional rights.

13            C. Excessive Force

14            “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

15    restraints on prison officials, who may not… use excessive physical force against prisoners.”

16    Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[W]henever prison officials stand accused of

17    using excessive physical force in violation of the [Eighth Amendment], the core judicial inquiry

18    is… whether force was applied in a good-faith effort to maintain or restore discipline, or

19    maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

20            When determining whether the force was excessive, the court looks to the “extent of

21    injury suffered by an inmate…, the need for application of force, the relationship between that

22    need and the amount of force used, the threat ‘reasonably perceived by the responsible officials,’

23    and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503 U.S. at 7

24    (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of physical force

25    generally do not implicate the Eighth Amendment, significant injury need not be evident in the

26    context of an excessive force claim, because “[w]hen prison officials maliciously and sadistically

27    use force to cause harm, contemporary standards of decency always are violated.” Hudson, 503

28    U.S. at 9.
                                                         5
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 6 of 10

 1            Plaintiff’s complaint sufficiently states a claim of excessive force against Defendant

 2    Correctional Officer Webber to proceed past the screening stage. Plaintiff alleges that Defendant

 3    Webber punched Plaintiff for no reason, and that Plaintiff continued to feel internal pain for

 4    weeks. Construing the allegations in favor of Plaintiff, Plaintiff has alleged that Defendant

 5    Webber used force not to restore discipline and order, but rather maliciously and sadistically for

 6    the purpose of causing harm.

 7            D. Harassment

 8            Plaintiff alleges that correctional officers harassed him by stating that he was cutting in

 9    line at the canteen, spitting in his direction, yelling at him, standing in his way, and similar

10    conduct.

11            Allegations of name-calling, verbal abuse, or threats generally fail to state a constitutional

12    claim. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996) (“[V]erbal harassment generally

13    does not violate the Eighth Amendment.”), opinion amended on denial of reh’g, 135 F.3d 1318

14    (9th Cir. 1998); see also Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (holding that a

15    prisoner's allegations of threats allegedly made by guards failed to state a cause of action).

16    However, verbal harassment may violate the constitution when it is “‘unusually gross even for a

17    prison setting and [is] calculated to and [does] cause [plaintiff] psychological damage.” Cox v.

18    Kernan, 2019 WL 6840136, at *5 (E.D. Cal., Dec. 16, 2019) (alterations in original) (quoting

19    Keenan, 83 F.3d 1083 at 1092)

20            The Court has reviewed Plaintiff’s allegations of harassment and finds that Plaintiff has

21    failed to state a claim for cruel and unusual punishment under the Eighth Amendment because

22    Plaintiff has not sufficiently alleged that the harassment was unusually gross even for a prison

23    setting and was calculated to cause Plaintiff psychological damage.

24            E. Failure to Protect

25            Under the Eighth Amendment, prison officials have a duty to protect prisoners from

26    violence at the hands of other prisoners. Farmer v. Brennan, 511 U.S. 825, 833 (1994). To

27    establish a violation of this duty, the prisoner must establish that prison officials were deliberately

28    indifferent to a serious threat to the inmate's safety. Id. at 834.
                                                         6
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 7 of 10

 1             “‘Deliberate indifference’ has both subjective and objective components.” Labatad v.

 2    Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner must show that “the

 3    official [knew] of and disregard[ed] an excessive risk to inmate ... safety; the official must both be

 4    aware of facts from which the inference could be drawn that a substantial risk of serious harm

 5    exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at 837. “Liability may

 6    follow only if a prison official ‘knows that inmates face a substantial risk of serious harm and

 7    disregards that risk by failing to take reasonable measures to abate it.’” Labatad, 714 F.3d at

 8    1160 (quoting Farmer, 511 U.S. at 847)

 9             Plaintiff’s complaint fails to state a cognizable claim for failure to protect in violation of

10    the Eighth Amendment. Plaintiff alleges that Defendant Correctional Officer Shelton told

11    inmates that Plaintiff was cutting in the canteen line. Plaintiff also alleges that the “inmate

12    population” attacked him on October 10, 2018, and that correctional staff stood by and did

13    nothing. However, these facts are not sufficient to demonstrate that Defendant Shelton’s words

14    exposed Plaintiff to harm, knowing that harm would result. Plaintiff does not allege when

15    Defendant Shelton made his comment about cutting in line, does not allege whether the inmates

16    who attacked him heard that comment, and does not make any allegations suggesting that the

17    inmates attacked Plaintiff due to the comment.

18             As to Plaintiff’s claim that correctional officers failed to act to protect him, Plaintiff has

19    not alleged facts from which the Court could draw a reasonable inference that these correctional

20    officers were able to protect him but failed to act.

21             F. Eighth Amendment: Deliberate Indifference to Serious Medical Needs

22             Plaintiff also alleges that Defendants were deliberately indifferent to his serious medical

23    needs.

24             “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

25    must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

26    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires Plaintiff

27    to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

28    could result in further significant injury or the unnecessary and wanton infliction of pain,’” and
                                                          7
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 8 of 10

 1    (2) that “the defendant's response to the need was deliberately indifferent.” Id. (quoting

 2    McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation and internal quotations

 3    marks omitted), overruled on other grounds by WMX Technologies v. Miller, 104 F.3d 1133 (9th

 4    Cir. 1997) (en banc)).

 5           Deliberate indifference is established only where the defendant subjectively “knows of and

 6    disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057

 7    (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate

 8    indifference can be established “by showing (a) a purposeful act or failure to respond to a

 9    prisoner's pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d

10    at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high

11    risk of harm that is either known or so obvious that it should be known”) is insufficient to

12    establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

13    (1994) (citations omitted).

14           A difference of opinion between an inmate and prison medical personnel—or between

15    medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

16    establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

17    Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in

18    diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

19    under the Eighth Amendment. Medical malpractice does not become a constitutional violation

20    merely because the victim is a prisoner.” Estelle, 429 U.S. at 106. To establish a difference of

21    opinion rising to the level of deliberate indifference, a “plaintiff must show that the course of

22    treatment the doctors chose was medically unacceptable under the circumstances.” Jackson v.

23    McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

24           Plaintiff has alleged that certain correctional officer failed to call medical staff and would

25    not allow him to seek medical help. He later alleges that Defendant Webber refused to let him get

26    medical care.

27           These facts are not sufficient to state a claim under these legal standards. Plaintiff fails to

28    identify most of the responsible correctional officers by name (or with a description and identifier
                                                        8
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 9 of 10

 1    such John Doe or Jane Doe). Additionally, Plaintiff does not sufficiently describe his serious

 2    medical need(s). Plaintiff’s allegations are not sufficient to show that any defendant knew that

 3    Plaintiff had a serious medical need but failed to address it.

 4           G. First Amendment

 5           Plaintiff alleges that Defendant Webber violated his First Amendment rights by telling

 6    Plaintiff to shut up and telling Plaintiff that he did not want to hear what Plaintiff had to say.

 7    Plaintiff does not allege that he was engaging in any protected conduct, such as filing a grievance.

 8    Plaintiff does not have a constitutional right to speak with any correctional officer at any time.

 9    Thus, Plaintiff’s allegations do not establish a violation of his First Amendment rights. See, e.g.,

10    Burgess v. Raya, 2013 WL 1704030, at *4 (E.D. Cal., Apr. 19, 2013).

11    IV.    CONCLUSION AND RECOMMENDATIONS

12           The Court has screened the complaint and finds that Plaintiff has stated a cognizable claim

13    for excessive force in violation of the Eighth Amendment against Defendant Webber. The Court

14    also finds that Plaintiff’s complaint fails to state any other cognizable claims.

15           As Plaintiff was given leave to amend but chose to stand on his complaint, the Court does

16    not recommend granting further leave to amend.

17           Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:

18           1. This case proceed on Plaintiff’s claim against Defendant Webber for excessive force

19               in violation of the Eighth Amendment; and
             2. All other claims and defendants be dismissed.
20
21           These findings and recommendations will be submitted to the United States district judge

22    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

23    (21) days after being served with these findings and recommendations, Plaintiff may file written

24    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

25    Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

26    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

27    838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

28    \\\
                                                         9
     Case 1:19-cv-01068-NONE-EPG Document 14 Filed 05/05/20 Page 10 of 10

 1            Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district judge

 2    to this case.

 3
      IT IS SO ORDERED.
 4

 5        Dated:      May 5, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     10
